                                                           1

                                                           2

                                                           3

                                                           4

                                                           5

                                                           6

                                                           7
                                                                                              UNITED STATES DISTRICT COURT
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8

                                                           9                              EASTERN DISTRICT OF CALIFORNIA
                                                          10

                                                          11 FREDDIE CLARIZA and EVANGELINA                    CASE NO.: 2:18-CV-00367-TLN-DB
                                                               CLARIZA,
                                                          12                                                   ORDER GRANTING WELLS FARGO
                                                                                                               BANK, N.A.’S REQUEST FOR
                                                          13                    Plaintiffs,                    TELEPHONIC APPEARANCE
                                                          14          v.
                                                                                                               Date:   August 6, 2019
                                                          15 WELLS FARGO BANK, N.A.; CLEAR                     Time:   9:00 a.m.
                                                                                                               Ctrm:   2, 15th Floor
                                                          16 RECON CORPORATION; and DOES 1-
                                                               10, inclusive;
                                                          17
                                                                                Defendants.
                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28


                                                                                                           1             CASE NO.: 2:18-CV-00367-TLN-DB
                                                                                                                                                 [ORDER
                                                           1        The Court, having considered the application of defendant WELLS FARGO
                                                           2 BANK, N.A., successor by merger with Wells Fargo Bank Southwest, N.A., f/k/a

                                                           3 Wachovia Mortgage, FSB, f/k/a World Savings Bank, FSB (“Wells Fargo”) to appear

                                                           4 telephonically at the August 6, 2019 hearing on the Motions to Dismiss and Remand, and

                                                           5 good cause appearing, hereby grants permission for Wells Fargo’s counsel, David

                                                           6 Newman, appear telephonically.

                                                           7        IT IS SO ORDERED.
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8

                                                           9 DATED: July 31, 2019
                                                                                                             Troy L. Nunley
                                                          10                                                 United States District Judge

                                                          11

                                                          12

                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28


                                                                                                       2               CASE NO.: 2:18-CV-00367-TLN-DB
                                                                                                                                               [ORDER
                                                           1                                         CERTIFICATE OF SERVICE

                                                           2
                                                                    I, the undersigned, declare that I am over the age of 18 and am not a party to this action.
                                                           3 I am employed in the City of Pasadena, California; my business address is Anglin, Flewelling,
                                                             Rasmussen, Campbell & Trytten LLP, 301 North Lake Avenue, Suite 1100, Pasadena, California
                                                           4 91101-4158.

                                                           5            On the date below, I served a copy of the foregoing document entitled:

                                                           6                  [PROPOSED] ORDER GRANTING WELLS FARGO BANK, N.A.’S
                                                                                     REQUEST FOR TELEPHONIC APPEARANCE
                                                           7
                                                               on the interested parties in said case as follows:
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8
                                                                    Served Electronically Via the Court’s                      Served Via Email
                                                           9                 CM/ECF System:
                                                                                                                             Counsel for Defendant
                                                          10                   Counsel for Plaintiff:                      NBS Default Services, LLC:
                                                          11              Russell A. Wyatt, Esq.                              Nabeel Zuberi, Esq.
                                                          12        THE WYATT LAW CORPORATION                             BUCKLEY MADOLE, P.C.
                                                                           901 H St., Suite 601                           301 E. Ocean Dr., Suite 1720
                                                          13           Sacramento, California 95814                         Long Beach, CA 90802
                                                                           Tel: (916) 277-8820                             Tel. | Fax: (562) 983-5363
                                                          14               Fax: (877) 631-2544
                                                          15                                                           nabeel.zuberi@buckleymadole.com
                                                                          russwyatt@russwyattlaw.com
                                                          16

                                                          17         I declare under penalty of perjury under the laws of the United States of America that
                                                             the foregoing is true and correct. I declare that I am employed in the office of a member of the
                                                          18 Bar of this Court, at whose direction the service was made. This declaration is executed in
                                                             Pasadena, California on July 31, 2019.
                                                          19

                                                          20                             Laurie Hlista                            /s/ Laurie Hlista

                                                          21                     (Type or Print Name)                         (Signature of Declarant)

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                               93000/FR2473/01914223-1
                                                                                                                                CASE NO.: 2:18-CV-00367-TLN-DB
                                                                                                                                      CERTIFICATE OF SERVICE
